Citation Nr: 1115347	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, to include as due to hepatitis C.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1976 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in September 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

This case was previously before the Board in November 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

In the November 2009 remand, the Board noted that the Veteran had submitted a VA Form 21-4142 in June 2007 indicating that he had been treated at the University of South Florida Medical Center for hepatitis in October 1980 and at several VA Medical Centers for hepatitis and depression.  The Board directed that the RO or the Appeals Management Center (AMC) should attempt to obtain the identified records and that all attempts to do so should be recorded in the claims file.

A review of the record shows that treatment notes from the VA Medical Center have been added to the record.  In a March 2010 letter, the Veteran was notified that VA was unable to obtain treatment records from the University of South Florida Medical Center and the Millington Tennessee Naval Air Station Medical Center.  However, there is no documentation in the record that attempts were ever made to obtain these missing records.        

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the November 2009 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, as the Veteran contends that these records will help substantiate his claims, the Board finds that VA is obligated by its duty to assist to attempt to obtain the identified records before a decision is rendered in this case.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any pertinent treatment records that are not already of record, to include records of treatment from the facilities identified by the Veteran in the June 2007 VA Form 21-4142.  If the Veteran identifies any other pertinent, outstanding medical records, the RO or the AMC should undertake appropriate development to obtain a copy of those records as well.

All attempts to obtain these records should be recorded in the claims files.  If such attempts should be unsuccessful, it should be so noted in the claims files and the Veteran should be notified of such.

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


